COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:       Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:     01-14-00968-CV

Trial court case number: 2012-58724

Trial court:               113th District Court of Harris County

       Appellant’s Motion for Extension of Time to File Initial Brief is DISMISSED AS
MOOT. The record is not yet complete because the reporter’s record has not been filed, and
appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a).
        Appellant’s Motion for Extension of Time to File Designation of Items to Have Included
in the Record on Appeal is DISMISSED AS MOOT. The clerk’s record was filed on March 6,
2015.
        Appellant is not indigent, and is therefore responsible for payment of court fees and for
the reporter’s record.
       Appellant has previously been notified by letter of March 5, 2015 that evidence must be
submitted from the court reporter that the reporter’s record has been paid for, or that
arrangements have been made to pay for the reporter’s record by 5:00 p.m. on April 6, 2015.
That deadline remains. If arrangements for the reporter’s record are not made, the Court may
move forward and decide the appeal on those points and issues that do not require a reporter’s
record. TEX. R. APP. P. 37.3(c).
         Further, appellant has not paid the $195.00 appellate filing fee to the clerk of this Court.
If this fee is not paid within 10 days of the date of this order, the Court may dismiss the appeal
without further notice. TEX. R. APP. P. 42.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: April 3, 2015